J-S20042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    BENARD LAQUAIN JACKSON                     :
                                               :
                       Appellant               :      No. 1117 WDA 2021

          Appeal from the Judgment of Sentence Entered May 3, 2021
                In the Court of Common Pleas of Beaver County
             Criminal Division at No(s): CP-04-CR-0000875-2019


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED: SEPTEMBER 1, 2022

       Appellant, Benard Laquain Jackson, appeals from the judgment of

sentence entered in the Beaver County Court of Common Pleas, following his

jury trial convictions for two (2) counts each of aggravated assault and

endangering the welfare of children (“EWOC”) and one (1) count each of

simple assault and recklessly endangering another person (“REAP”).1        We

affirm.

       The relevant facts and procedural history of this appeal are as follows.

On March 20, 2019, Appellant took his eight-month-old daughter (“Victim”) to

the emergency room after she suffered second-degree burns on her head and

groin. Appellant informed hospital personnel that he was bathing Victim in a

____________________________________________


1 18 Pa.C.S.A. §§ 2702(a)(8), (9), 4304(a)(1), 2701(a)(1), and 2705,
respectively.
J-S20042-22


shower at his residence. Appellant left Victim unattended in the shower stall

while he checked on laundry. When he returned to the shower stall, Appellant

purported to have discovered Victim’s injuries.      Doctors determined that

Victim’s injuries were inconsistent with Appellant’s story, and hospital

personnel notified police about the incident.

      On April 4, 2019, the Commonwealth filed a criminal complaint charging

Appellant with various offenses against Victim.       Prior to trial, Appellant

informed the Commonwealth that he intended to present testimony from Dr.

John Abraham, Ph.D., an expert in the field of mechanical engineering.

Appellant sought to have Dr. Abraham “connect exposure temperatures with

burn injury severity.” (Affidavit of Proposed Expert, filed 11/10/20, at Ex. A).

On October 28, 2020, the Commonwealth filed a motion in limine. While the

Commonwealth did not object to Dr. Abraham testifying about areas within

his expertise, such as fluid flow and heat, it wanted to preclude the expert

from testifying about Victim’s medical treatment and the child abuse findings.

(See Motion In Limine, filed 10/28/20, at ¶¶15-16). Ultimately, the court

granted the motion in limine in part:

         Defense Expert John Abraham is precluded from testifying
         about areas outside his education and expertise as a
         mechanical engineer. Specifically, he is precluded from
         testifying about: child development, child abuse findings,
         medical diagnosis and opinions, medical treatment,
         pediatric diagnosis or treatment.

         However, Defense Expert John Abraham may be permitted
         to offer opinion testimony with respect to hot water
         transference and exposure with consideration given to

                                     -2-
J-S20042-22


        temperature, duration and flow factors as they relate to
        burn injuries….

(Order, entered 1/21/21).

     Appellant proceeded to a jury trial on March 5, 2021. At the conclusion

of the trial, the jury convicted Appellant of two counts each of aggravated

assault and EWOC and one count each of simple assault and REAP. The jury

found Appellant not guilty of an additional count of aggravated assault. On

May 3, 2021, the court sentenced Appellant to an aggregate term of sixty-six

(66) to one hundred thirty-two (132) months’ imprisonment. Appellant timely

filed a post-sentence motion on May 12, 2021. In it, Appellant argued that

the Commonwealth presented insufficient evidence to support his convictions.

Appellant also argued that the court improperly limited the scope of Dr.

Abraham’s testimony. On May 14, 2021, the court scheduled argument and

ordered the parties to submit briefs on the post-sentence issues.      After

receiving the briefs, the court denied Appellant’s post-sentence motion on

August 18, 2021.

     Appellant timely filed a notice of appeal on September 16, 2021. On

September 21, 2021, the court ordered Appellant to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. Appellant timely filed

his Rule 1925(b) statement on October 5, 2021.

     Appellant now raises three issues for this Court’s review:

        Whether the Commonwealth presented sufficient evidence
        to prove beyond a reasonable doubt that Appellant acted
        with the necessary intent to prove him guilty beyond a

                                    -3-
J-S20042-22


         reasonable doubt of aggravated assault, simple assault, and
         [REAP]?

         Whether the Commonwealth presented sufficient evidence
         to prove beyond a reasonable doubt that Appellant acted
         with the necessary intent to prove him guilty beyond a
         reasonable doubt of [EWOC]?

         Whether the trial court abused its discretion in prohibiting
         defense expert Dr. John Abraham from testifying about burn
         patterns.

(Appellant’s Brief at 7).

      In his first two issues, Appellant contends that the offenses of

aggravated assault and simple assault require the Commonwealth to prove

that a defendant acted intentionally, knowingly, or recklessly. Likewise, the

offense of REAP requires the Commonwealth to prove that a defendant acted

recklessly. Appellant insists that the Commonwealth did not prove that he

possessed the requisite mens rea in the instant case. Appellant emphasizes

that he “sought medical attention immediately by way of taking the child to

the hospital directly.”      (Id. at 20).        Appellant also maintains that the

“testimony at trial shows that [he] was not told that the water in the shower

could get extremely hot when another water appliance was used, such as a

washing machine.” (Id.)

      Regarding    the      offense   of    EWOC,     Appellant   claims   that   the

Commonwealth must prove that a defendant knowingly endangered the

welfare of a child by violating a duty of care, protection, or support. Again,

Appellant insists that the Commonwealth did not prove that he possessed the


                                           -4-
J-S20042-22


requisite intent. Further, Appellant argues that the Commonwealth failed to

prove that he “knowingly put his daughter in a situation which endangered

her physical or psychological welfare.” (Id. at 24). Absent more, Appellant

concludes that the Commonwealth presented insufficient evidence to support

the convictions. We disagree.

     Our standard of review for sufficiency claims is as follows:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at
        trial in the light most favorable to the verdict winner, there
        is sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt. In
        applying [the above] test, we may not weigh the evidence
        and substitute our judgment for the fact-finder. In addition,
        we note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may
        be resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of
        fact may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        [trier] of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa.Super. 2016), appeal

denied, 641 Pa. 63, 165 A.3d 895 (2017) (quoting Commonwealth v.

Hansley, 24 A.3d 410, 416 (Pa.Super. 2011)).

     The Crimes Code defines simple assault in relevant part as follows:

        § 2701. Simple assault


                                     -5-
J-S20042-22


            (a) Offense defined.—Except as provided under
         section 2702 (relating to aggravated assault), a person is
         guilty of assault if he:

                  (1) attempts to cause or intentionally, knowingly
            or recklessly causes bodily injury to another[.]

18 Pa.C.S.A. § 2701(a)(1).

      The Crimes Codes defines aggravated assault in relevant part as follows:

         § 2702. Aggravated assault

           (a) Offense defined.—A               person   is   guilty   of
         aggravated assault if he:

                                  *    *    *

                  (8) attempts to cause or intentionally, knowingly
            or recklessly causes bodily injury to a child less than six
            years of age, by a person 18 years of age or older; or

                   (9) attempts to cause or intentionally, knowingly
            or recklessly causes serious bodily injury to a child less
            than 13 years of age, by a person 18 years of age or
            older.

18 Pa.C.S.A. § 2702(a)(8), (9). To show an attempt to cause bodily injury,

the Commonwealth must establish the defendant acted with specific intent to

cause bodily injury. Commonwealth v. Matthew, 589 Pa. 487, 491-92, 909

A.2d 1254, 1257 (2006). A person acts with intent with respect to a material

element of the crime, if “it is his conscious object to engage in conduct of that

nature or to cause such a result[.]” 18 Pa.C.S.A. § 302(b)(1)(i).

      The Crimes Code defines REAP in relevant part as follows:

         § 2705. Recklessly endangering another person

         A person commits a misdemeanor of the second degree if

                                      -6-
J-S20042-22


          he recklessly engages in conduct which places or may place
          another person in danger of death or serious bodily injury.

18 Pa.C.S.A. § 2705.

          Thus, the crime requires (1) a mens rea [of] recklessness,
          (2) an actus reus [of] some “conduct,” (3) causation “which
          places,” and (4) the achievement of a particular result
          “danger,” to another person, of death or serious bodily
          injury.

Commonwealth v. Reynolds, 835 A.2d 720, 727 (Pa.Super. 2003) (quoting

Commonwealth v. Trowbridge, 395 A.2d 1337, 1340 (Pa.Super. 1978)).

        The mens rea required for REAP is “a conscious disregard of a known

risk of death or great bodily harm to another person.” Commonwealth v.

Klein, 795 A.2d 424, 427-28 (Pa.Super. 2002) (citation omitted). “Serious

bodily injury” is “[b]odily injury which creates a substantial risk of death or

which causes serious, permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ.” 18 Pa.C.S.A. §

2301.

         The Crimes Code defines EWOC in relevant part as follows:

          § 4304. Endangering welfare of children

             (a)   Offense defined.—

                (1)       A parent, guardian or other person
             supervising the welfare of a child under 18 years of age,
             or a person that employs or supervises such a person,
             commits an offense if he knowingly endangers the
             welfare of the child by violating a duty of care, protection
             or support.

18 Pa.C.S.A. § 4304(a)(1). The Commonwealth must prove the following to


                                       -7-
J-S20042-22


sustain an EWOC conviction: (1) the accused was aware of his duty to protect

the child; (2) the accused was aware that the child was in circumstances that

could threaten the child’s physical or psychological welfare; and (3) the

accused has either failed to act or has taken action so lame or meager that

such actions cannot reasonably be expected to protect the child’s welfare.

Commonwealth v. Bryant, 57 A.3d 191, 197 (Pa.Super. 2012).

     Instantly, the Commonwealth presented testimony from various

physicians who opined that Victim’s injuries were not accidental.         The trial

court accurately summarized this testimony as follows:

        Dr. Jenny Ziembicki, director of the Burn Unit at UPMC Mercy
        Hospital, treated [Victim] when she was transferred there
        on March 20, 2019. The history given at Mercy was that
        “while the patient was being bathed, a washing machine was
        being used, which turned water hot, scalding the child, and
        it wasn’t noted during the course of bathing the child that
        anything was unusual until the child was being dried off at
        which time they noted peeling skin by the father.” [Victim]
        presented with second degree (or partial thickness) burns
        on the genital area and the entirety of the face. Dr.
        Ziembicki stated that [Victim] suffered no burns on any
        other part of her body.

        Dr. Ziembicki testified that it is part of her job to determine
        the mechanism that causes a burn and whether burns are
        accidental or intentional. She stated that accidental burns
        are “much more likely to be a part of face, not the whole
        face.” [Victim’s] face burn “does not look like an accidental
        burn” because it’s too “well demarcated” and had “no spill
        lines.”   An accidental spill burn would result in an
        asymmetrical burn pattern and “areas of different depths.”
        Wherever a spill “hits first tends to be the deepest area, and
        then as the water cools, it’s less deep. So you get different
        depths of burn, you get irregular borders and you get
        asymmetry.” [Victim’s] burn could not be from a shower
        because “[t]here’s absolutely no way to get the entirety of

                                     -8-
J-S20042-22


       your head without getting your chest or back. There’s no
       way to get demarcated lines, and you would absolutely
       expect burns on the, on the chest or the back, and you
       would expect different depths of burns. There’s zero spill
       marks here.”

       Dr. Ziembicki stated that [Victim’s] genital burns were
       “localized to the groin without affecting the greater portions
       of the leg.” She found that unusual because “skinfolds and
       groin are protected areas” and are usually “one of the last
       areas to be burned.” The genital burns could not have come
       from a spill, shower, or bathtub because they were “so well
       demarcated to the groin. So you would expect more
       extensive buttocks burns, upper thigh burns and lower leg
       burns depending on how they were sitting.” If [Victim] had
       been seated at the time, there “should be more burns on
       the buttocks and as well on the legs.”

       Dr. Ziembicki testified that she never had another case of
       “isolated head and genital burns together” and stated that
       [Victim’s] case “does not look like a shower burn” or burns
       that a child would get from being seated in a bathtub.
       Rather, she stated, the injuries were “very consistent” with
       an immersion burn. “[W]hen you’re placed in hot water and
       you can’t naturally withdraw … you get well demarcated
       lines.” [Victim] suffered burns to 16 percent of her total
       body surface area, but “[e]ven for people that come in with
       80, 90 percent burns, the groin and the scalp are usually
       spared, so this is a highly unusual pattern of burn injury.”
       Dr. Ziembicki testified that [Victim’s] burns were consistent
       with the child’s head being dunked in hot water and, in a
       separate act, her bottom being dunked in hot water.

       Dr. Ziembicki testified that the injury would be immediately
       apparent and would result in immediate changes to
       [Victim’s] appearance. The burns would cause visible and
       obvious pain and would immediately prompt [Victim] to
       scream and cry. Until the burns healed, [Victim] would
       suffer extreme pain, including pain when she opened her
       mouth, when she blinked, and even when air hit the affected
       skin. She would also suffer excruciating pain every time
       [she] urinated or had a bowel movement. The injuries may
       result in permanent scarring, permanent skin color changes,
       lifelong pain, and significant psychiatric problems.

                                   -9-
J-S20042-22


       “[F]orever she will be scarred on her face. She will have to
       face that for the rest of her life and other people’s opinion
       of her when they look at her.”

       Dr. Ziembicki testified that the Children’s Hospital Child
       Advocacy Center was consulted because [Victim’s]
       “appearance and her burn wounds simply did not fit with the
       story that was given.” …

       Dr. Jennifer Wolford, attending physician in the Division of
       Child Advocacy at Children’s Hospital, testified that she
       specializes in determining whether children’s injuries are
       accidental or nonaccidental and whether child abuse or
       maltreatment is involved. She stated that her division
       reviews all children’s burn cases from the UPCM Mercy Burn
       Unit, and about ten to twenty percent are deemed
       nonaccidental. Dr. Wolford evaluated [Victim] at Mercy on
       March 20, 2019 and assessed that her burns “were the
       cause of direct inflicted injury and these are abusive burns.”
       On that date, Dr. Wolford spoke with [Victim’s] mother …
       who stated that [Appellant] “was home alone with the child
       and she had a soiling accident so he put her in the shower
       and left her there and then put her clothes in the washer,
       which raised the water temperature in the shower. He then
       washed her up, and it was when he was drying her, he
       noticed her skin was sloughing off. I asked for clarification,
       and at that time, the mother called the father and stated to
       me that the father said she did not cry, that he was able to
       wash her off … finish the shower and then dry her off and
       that’s when he noticed something was wrong.”

       Dr. Wolford reviewed medical records in which inconsistent
       versions of the incident were reported prior to her
       involvement. At the Heritage Valley Sewickley emergency
       room, it was recorded that [Appellant] “stated he was
       getting ready to give her [a] bath and turned on hot water
       that came out of the shower instead of the faucet and
       sprayed all over…. [S]he immediately cried. He tried to dry
       her off. Her skin began to slough off.” Dr. David Thomas,
       attending physician at Heritage Valley Sewickley, noted that
       the burns were “sustained while father was washing her in
       the bathtub. Per the mother and father, he did not realize
       the temperature. The story seems to be inconsistent, and
       there is a concern for nonaccidental trauma.” At the Mercy

                                   - 10 -
J-S20042-22


       emergency room, Physician’s Assistant Kathleen Ross
       recorded: “Father notes he was bathing the child in the
       bathtub as well as doing the wash when the hot water came
       on and accidentally burned the patient….            It started
       immediately.” That note seemed to include the suggestion
       that [Victim] may have turned the water on herself. Also at
       Mercy, Dr. Rebecca McNutt noted that [Appellant] “states
       he was bathing the child and didn’t realize how hot the water
       was and did not notice the burns until he was drying her
       off…. The story is very concerning and seems inconsistent.”
       A social worker who spoke with [Appellant] at Mercy
       recorded: “Father reports to the ED staff he just recently got
       a new hot water [heater] and was unaware of the
       temperature settings…. Father was running the washing
       machine at the same time he was bathing the child in the
       tub. Child was sitting in the tub, and father turned on the
       faucet. It is not clear whether the child protested at all.”

       Dr. Wolford testified that, in her professional experience,
       “when large events of injury happen, when it’s a very clear
       accidental history, the details never change, and in fact,
       they’re often seared into our memories, and we recall them.
       It is always concerning to us as a pediatrician when a child
       is there with life-threatening injuries and the details are
       shifting.” With accidental injuries, “the details are there and
       they’re the same because all details are brought forward in
       order to get the child the care that they need. So as a child
       abuse pediatrician, shifting or changing vague histories
       raise concerns to us….”

       Reviewing photos of [Victim’s] burn injuries, Dr. Wolford
       testified that “an irregular splatter pattern” is “one of the
       hallmarks of accidental events. This somehow involves the
       entire head” and “is most consistent … with submerging a
       head in burning water.” She stated that “[t]his is the
       result of intentionally … burning a head and also
       pouring or submerging into hot water the genital
       area. This is intentionally inflicted to these two
       areas.” She explained that “it is not uncommon that we
       hear” of injuries inflicted on a child “after a toilet accident …
       that the baby got dirty and someone is frustrated….” As to
       [Victim’s] genital burns, Dr. Wolford opined that “this area
       was dirty and it was dipped in hot water as a punitive
       cleansing.”

                                    - 11 -
J-S20042-22



         Dr. Wolford stated that the burns would cause extraordinary
         pain and that the child would be immediately crying. A claim
         that the child had little audible reaction “makes no sense,”
         and the notion that [Appellant] didn’t realize the child was
         burned until he was drying her off “is not possible.”

                                   *     *      *

         Dr. Wolford concluded that “there is no possible explanation
         of an accidental event that caused this gravity of burns to
         this child in an accidental method. This was inflicted
         violently on this child. This is child abuse.”

(Trial Court Opinion, filed 8/18/21, at 2-7) (internal record citations omitted)

(emphasis added).

      Here, the testimony from Victim’s treating physicians established that

Victim did not suffer her injuries due to an accident. The jury was free to

credit the testimony from Dr. Ziembicki and Dr. Wolford, which established

that Appellant knowingly inflicted serious bodily injuries on Victim.       See

Tucker, supra.     Viewing this testimony in the light most favorable to the

Commonwealth as verdict winner, sufficient evidence demonstrated that

Appellant acted with the requisite intent for each of the offenses at issue. See

id.   See also Matthew, supra; Bryant, supra; Reynolds, supra.

Accordingly, Appellant is not entitled to relief on his first two claims.

      In his third issue, Appellant acknowledges that the court permitted Dr.

Abraham to opine “that it was entirely possible that [Victim’s] burns happened

in a way consistent with Appellant’s story[.]”      (Appellant’s Brief at 26-27).

Appellant complains, however, that the court did not permit Dr. Abraham to


                                       - 12 -
J-S20042-22


testify “about how hot water would cause certain burn patterns and burn

depths according to the temperature and flow of the water.”              (Id. at 25).

Appellant emphasizes that Dr. Abraham formulated his opinion after reviewing

photos of Victim, examining her medical records, testing the temperature of

the water in Appellant’s basement, and testing the flow of water in Appellant’s

shower. Appellant maintains that additional expert testimony regarding the

characteristics of the burn patterns on Victim’s skin would have helped the

jury better understand the evidence at issue. Appellant concludes that the

court committed reversible error by limiting the scope of Dr. Abraham’s

testimony. We disagree.

      This Court’s standard of review for issues regarding the admissibility of

evidence is well settled:

         Questions concerning the admissibility of evidence are
         within the sound discretion of the trial court ... [and] we will
         not reverse a trial court’s decision concerning admissibility
         of evidence absent an abuse of the trial court’s discretion.
         An abuse of discretion is not merely an error of judgment,
         but is rather the overriding or misapplication of the law, or
         the exercise of judgment that is manifestly unreasonable, or
         the result of bias, prejudice, ill-will or partiality, as shown
         by the evidence of record. [I]f in reaching a conclusion the
         trial court [overrides] or misapplies the law, discretion is
         then abused and it is the duty of the appellate court to
         correct the error.

Commonwealth v. Belknap, 105 A.3d 7, 9-10 (Pa.Super. 2014), appeal

denied, 632 Pa. 667, 117 A.3d 294 (2015) (internal citations and quotation

marks omitted).

      “Relevance    is   the   threshold      for   admissibility   of    evidence.”

                                     - 13 -
J-S20042-22


Commonwealth v. Tyson, 119 A.3d 353, 358 (Pa.Super. 2015) (en banc),

appeal denied, 633 Pa. 787, 128 A.3d 220 (2015).

           Evidence is relevant if it logically tends to establish a
           material fact in the case, tends to make a fact at issue more
           or less probable, or tends to support a reasonable inference
           or proposition regarding a material fact. Relevant evidence
           may nevertheless be excluded if its probative value is
           outweighed by the danger of unfair prejudice, confusion of
           the issues, or misleading the jury, or by considerations of
           undue delay, waste of time, or needless presentation of
           cumulative evidence.

Commonwealth v. Danzey, 210 A.3d 333, 342 (Pa.Super. 2019), appeal

denied, 656 Pa. 9, 219 A.3d 597 (2019) (internal quotation marks omitted).

      Pennsylvania Rule of Evidence 702 provides:

           Rule 702. Testimony by Expert Witnesses

           A witness who is qualified as an expert by knowledge, skill,
           experience, training, or education may testify in the form of
           an opinion or otherwise if:

           (a)       the expert’s scientific, technical, or other
           specialized knowledge is beyond that possessed by the
           average layperson;

           (b)       the expert’s scientific, technical, or other
           specialized knowledge will help the trier of fact to
           understand the evidence or to determine a fact in issue; and

           (c)      the expert’s methodology is generally accepted in
           the relevant field.

Pa.R.E. 702.

      Instantly, the court analyzed the scope of Dr. Abraham’s testimony as

follows:

           The [c]ourt notes that Dr. Abraham was permitted to testify

                                      - 14 -
J-S20042-22


          fully as to four of the five opinions he rendered in his expert
          report. He disputed the tests performed by [Detective
          Sergeant] Roberts,[2] testified that the residence’s shower
          system produced extremely hot water that made injury
          likely, and confirmed that the water temperature was hotter
          than safety standards recommended. Most significantly, he
          was permitted to testify that his findings were consistent
          with [Appellant’s] version of the incident, and that it was
          reasonable to expect someone to be burned in that shower.

          The opinions in Dr. Abraham’s expert report which he was
          precluded from stating at trial were his criticisms of Dr.
          Wolford’s medical opinions derived from her treatment of
          [Victim]. The [c]ourt found that he lacked the medical
          expertise to contradict the findings of [Victim’s] treating
          physicians….

(Trial Court Opinion at 19) (internal record citations omitted).

       Our review of the records confirms that the court permitted Dr. Abraham

to endorse Appellant’s explanation:



____________________________________________


2  At trial, Detective Sergeant Steven Roberts of the Aliquippa Police
Department testified regarding his investigation into the incident, which
included an inspection of the water tank and bathroom at Appellant’s
residence. (See N.T. Trial, 3/10/21, at 20-34). During the inspection,
Detective Sergeant Roberts used an “infrared thermometer” to measure the
temperature of the running water in Appellant’s bathroom. (Id. at 25). Dr.
Abraham subsequently disputed Detective Sergeant Roberts’s methods:

          Well, specifically I had seen the officer report, and there was
          some videos of how [Detective Sergeant] Roberts
          attempted to measure water, and I disagreed with those. I
          felt they were incorrect.

          And so I traveled to the premises to perform my own
          experimental investigation of the plumbing, the shower, and
          the temperatures.

(N.T. Trial, 3/11/21, at 91).

                                          - 15 -
J-S20042-22


         [DEFENSE COUNSEL]:         Okay. Now, after investigating
         the plumbing system, measuring the water temperatures in
         [Appellant’s residence], what is your opinion after
         investigating the layout and … what you measured?

         [WITNESS]:                 My opinion is that the piping and
         plumbing layout is consistent with the story of [Appellant].

         [DEFENSE COUNSEL]:          How so?

         [WITNESS]:                 The, the piping and plumbing
         layout is dangerous. It is surprisingly dangerous, because
         not only is it too hot, but you get a big pressure change.
         And those two things make it very dangerous for anyone to
         shower in that shower, and it could cause scald burns.

(N.T. Trial, 3/11/21, at 125-26).

      To the extent the court did not permit Dr. Abraham to provide additional

testimony about Victim’s diagnoses and injuries, we agree that such topics fell

outside the realm of Dr. Abraham’s “knowledge, skill, experience, training, or

education.” See Pa.R.E. 702. On this record, we cannot say that the court’s

evidentiary ruling resulted from the misapplication of the law, the exercise of

manifestly unreasonable judgment, or bias, prejudice, ill-will or partiality. See

Belknap, supra. Because the court did not abuse its discretion in limiting

the scope of Dr. Abraham’s testimony, Appellant is not entitled to relief on his

third claim. Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.




                                     - 16 -
J-S20042-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2022




                          - 17 -